THIS was an action on the case for a libel against the defendant in the form of circular letters, addressed to divers citizens of Sussex county, each respectively, informing them that money had been deposited with the defendant to be paid over to them. The libel was in this form: —
"Confidential circular. The committee appointed to superintend the appropriation of the whig fund in the city of Baltimore, has received information that you are prevented from voting the whig ticket, from pecuniary embarrassments. We hereby inform you that one hundred dollars has been remitted to you through Mr. Joshua S. Layton, the agent for your county, to receive and pay over political donations; which sum it is expected, has been paid you in due season.

                                     JNO. FOSTER, Chairman,
                                             By order of the committee.
  Baltimore, Nov. 2, 1840.

It was proved that numbers of these circulars, stating different sums, were addressed to different individuals in Sussex, through the post-office; and that demands had been made on the plaintiff for payment of the money, under the belief that they were genuine. But the only agency that the defendant was proved to have had in the business was the taking a number of the letters from the post-office, at the request of the post-master, and delivering them to the persons to whom they were addressed. Some of them were delivered after the defendant knew their contents; and one of the witnesses swore that defendant advised him to sue Layton for the money, and if he did not recover, he would pay the costs.
The defence was that this was no libel. That there had been no publication of it by the defendant, who was justified in delivering letters from the post office at the request of the post-master, not knowing their contents. That the advice given after knowing the contents if ever given (which was denied) was innocent in itself, from a belief that the letters were genuine, and entitled the party to recover money actually deposited in plaintiff's hands; and that there was no malice, without which there could be no libel. (4 Bac. Ab. *Page 407 
458; 3 ib. 497, Libel B. § 2; 2 Stark. Ev.
448; 1 Caine's Rep. 581; 2 Stark. Sland. 239, 325, 861; 2 Saund. Pl.  Ev. 332, 809.)
The Court:
1. A libel is a malicious publication in printing, writing, signs or pictures, imputing to another something which has a tendency to injure his reputation; to disgrace or degrade him in society, lower him in the esteem and opinion of the world, or bring him into public hatred, contempt or ridicule. (2 Harr: Rep. 431-3.)
This paper is a libel. It imputes, 1st. An illegal use of money for the purpose of influencing voters, and represents Layton as the agent for that purpose, of a committee in Baltimore. (Digest, 189, § 24.) 2d. It imputes by the purpose with which it purports to be written, even against its language, that the plaintiff may have been unfaithful in his agency, and had not paid over the money deposited with him. 3d. It necessarily leads to suspicions of this, after his refusing to pay, and thus injures his reputation. Such was its consequence in fact. 4th. It subjects him to vexatious suits.
2. He who knowingly circulates a libel, publishes it. The innocent delivery of a sealed letter by a post-master, or by another at his request, would not be a publication of a libel contained in the letter, without his knowledge. But if he knew any thing of it before delivery, or circulated others of the same kind after knowledge of the libel, this would be a publication.
His acts and declarations at the time of the delivery of the letters are evidence as to the knowledge. (1 Lord Ray. 416; 2Salk. 418; 3 Bac. Ab. 497; 9 Rep. 57-9; 5ib. 59; 9 ib. 69; 4 B.  Ald. 126; 3ib. 160; 2 W. Blac. 1037; 2 Stark. Ev.
848-50.)
3. Malice, The jury must be satisfied that the publication was malicious. This is to be gathered from the circumstances attending the publication. If the attending circumstances prove nothing one way or the other about the intent, then the intent must be gathered from the paper itself, and if that is libellous — if it tends to vilify, defame and injure the plaintiff — the inference of law as well as of common sense is, that such was the intention, and the publication is, therefore, taken to be malicious. (2 Stark.Ev. 862; 6 Eng. Com. Law Rep. 362.)
4. Damages, in the discretion of the jury.
                      Verdict for plaintiff — six cents damages.